Citation Nr: 1404087	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-31 671A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $4,066.00, to include validity of the debt.

(The Veteran's claims as to severance of service connection for loss of use of both feet, severance of entitlement to specially adapted housing, and severance of entitlement to an automobile and adaptive equipment is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Houston, Texas.  Jurisdiction over the appeal currently resides with the regional office (RO) in Houston, Texas.

In February 2003, the Veteran notified VA that he was withdrawing his claims as to all other appeals he had pending at that time.  Therefore, the Board does not have jurisdiction over these claims.  See C.F.R. § 20.204(b) (2013) (an appeal may be withdrawn in writing at any time before the Board promulgates a decision).  Accordingly, the only issue on appeal is as stated on the first page of this decision.

Since the issuance of the most recent supplemental statement of the case, the Veteran filed with VA additional evidence.  However, this evidence is not pertinent as to the above issue.  Therefore, the Board finds that it need not remand the appeal for agency of original jurisdiction review of this evidence.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).


FINDINGS OF FACT

1.  During the time period covered by the overpayment (January 1, 2000, to April 30, 2003), the Veteran was in receipt of VA disability benefits in the combined amount of 60 percent from April 1, 1999, 70 percent from May 23, 2000, 100 percent from March 23, 2001, and 70 percent from October 1, 2001, as well as a total rating based on individual unemployability (TDIU) and Dependent's Educational Assistance effective from April 20, 2000, and these benefits included additional monies for three dependents including a spouse (Daphne).  

2.  In May 2003, the Veteran filed with the RO records that showed that he had divorced his first wife (Daphne) on November 23, 1999, and married his second wife on October 1, 2002.  

3.  In June 2003, the Committee notified the Veteran that given the date that he had provided VA for the divorce from his first wife (Daphne), November 23, 1999, that an overpayment in the amount of $4,138.00 had been created. 

4.  In September 2003, the Committee, after obtaining from the State of Florida the correct date of the Veteran's divorce from his first wife (Daphne), December 8, 1999, it notified him that it was removing his first wife (Daphne) as a dependent as of January 1, 2000, and the amount of his overpayment had been recalculated as $4,066.00.

5.  During the period from January 1, 2000, to April 30, 2003, the Veteran was paid an additional $4,066.00 in service-connected disability benefits because of his alleged marriage to his first wife (Daphne) during which time they were divorced; while the Veteran disputes the date VA used as the date of his divorced from his first wife (Daphne) he does not dispute the calculated amount of the additional disability benefits he received or that the indebtedness was validly created.

6.  The Veteran did not notify VA of his December 8, 1999, divorce from his first wife (Daphne) until May 2003; as a consequence, he received compensation benefits during this period that included additional benefits for a spouse (Daphne) to whom he was no longer married.

7.  The Veteran failed to accurately report his marital status and received VA compensation benefits in excess of those to which he was entitled due to his failure to timely notify VA of the change in the status of his dependents; his actions resulted in the creation of an overpayment in the amount of $4,066.00.

8.  The Veteran is free from fraud, misrepresentation or bad faith in the creation of the $4,066.00 overpayment.

9.  The Veteran is at fault in the creation of the debt because of his failure to report a change in the status of his dependents in a timely manner.

10.  Recovery of the overpayment would not result in undue financial hardship because it would not deprive the Veteran of the basic necessities of life.

11.  The failure of the Government to insist upon its right to repayment of the assessed overpayment created would result in unjust enrichment of the Veteran because he accepted benefits to which he was not entitled. 


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits, in the calculated amount of $4,066.00, would not be against the principles of equity and good conscience, and, therefore, recovery of the overpayment is not waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App.  132, 138 (2002).  Therefore, further discussion of the VCAA is not required.

In support of his application for a waiver of recovery of the overpayment, the Veteran argues that no overpayment has been created because VA used the wrong date as to when he divorced his first wife (Daphne) in calculating the overpayment.  Specifically, the Veteran argues VA should have used the date that the Country he resides in (Panama) recognized his divorce from his first wife (i.e., September 3, 2002) and not the earlier date that the State and County (Florida, USA) granted the divorce (i.e., December 8, 1999).  He also claims that the amount of his overpayment should be off-set by the $3,100.00 in attorney and recording fees he had to pay to have his divorce recorded in Panama.

A review of the record on appeal reveals that the Veteran has been service connected for various disabilities since 1975.  See rating decision dated in April 1976.  The record also shows that the Veteran first came into receipt of VA disability benefits in the combined amount of 30 percent in May 1994.  See rating decision dated in July 1995.

Moreover, the record on appeal shows that since 1995 VA has notified the Veteran on numerous occasions that he is being paid based on the number of his dependents including his spouse Daphne, of his obligation to timely notify VA of the number and status of his dependents, and/or requested information to confirm his current marital status.  See, for example, letters dated in July 1995, November 1995, April 1998, May 1999, October 1999, February 2000, April 2000, May 2000, June 2001, March 2003, and May 2003.

In this regard, in correspondence starting in 1974, the Veteran notified VA that he was married.  See letter dated in March 1974; transmittal document l received in September 1995; and VA Form 21-686c, Declaration of Status of Dependents, received in September 1995, January 1998, May 1998.

During the time period covered by the overpayment (January 1, 2000, to April 30, 2003), the Veteran was in receipt of VA disability benefits in the combined amount of 60 percent from April 1, 1999, 70 percent from May 23, 2000, 100 percent from March 23, 2001, and 70 percent from October 1, 2001, as well as a TDIU and Dependent's Educational Assistance effective from April 20, 2000, and these benefits included additional monies for three dependents including his spouse Daphne.  See rating decision dated in February 2003.  

Following a February 2003 rating decision that granted him increased compensation, the Veteran in May 2003 filed with the RO records that showed that he had divorced his first wife (Daphne) on November 23, 1999, and married his second wife on October 1, 2002.  

In April 2003, the RO issued the Veteran a retro-payment in the amount of $46,661.00.

In June 2003, the Committee notified the Veteran that given the date that he had provided VA for the divorce from his first wife (Daphne), November 23, 1999, that an overpayment in the amount of $4,138.00 had been created. 

Also in June 2003, the claimant was asked to complete a VA Form 20-5655, Financial Status Report.  No reply was ever forthcoming from the Veteran.

In September 2003 the Committee, after obtaining from the State of Florida the correct date of the Veteran's divorce from his first wife (Daphne), December 8, 1999, notified him that the amount of his overpayment had been recalculated as $4,066.00, and they were removing Daphne as a dependent as of January 1, 2000.

In a September 2003 decision, the Committee denied the Veteran's request for a waiver of the $4,066.00 overpayment.  The Committee noted that the Veteran had been granted service connected compensation at 70 percent with three dependents and the overpayment was created when VA learned of his divorce from his first wife (Daphne) and he was therefore receiving additional compensation for a dependent after eligibility no longer existed.  The Committee next noted that on May 9, 2003, VA took steps to adjust the claimant's award, effective December 1, 1999, and created the overpayment which overpayment period ran from December 1, 1999, through April 30, 2003.  It was next noted that the original amount of the debt of $4,138.00 was reduced by $72.00 to $4,066.00, due to a change in dates (i.e., the divorce being effective December 8, 1999, and the date the ex-wife being removed as a dependent being made effective January 1, 2000).

The Committee reported the Veteran had an unknown educational level.  It also noted that the Veteran failed to submit a Financial Status Report despite being requested to do so in June 2003; he received a large retroactive payment in April 2003; and it was opined that it appears that a financial hardship does not exist.

In denying his waiver request, the Committee determined that there was no fraud, misrepresentation, or bad faith in the creation of the debt that would preclude a waiver of recovery.  

The Committee thereafter reported that the Veteran is at a large degree of fault in not reporting his divorce; there is insufficient evidence to show his current income; and the claimant is in poor health with many medical conditions.  The Committee concluded that given the degree of fault by the Veteran in not reporting his divorce and the unjust enrichment that would result if a waiver were granted it would not be against equity and good conscience to deny the waiver request.  

In January 2004 the RO received a VA Form 21-674, Request for Approval of School Attendance, dated in October 2003, in which the Veteran reported that he had no income including from employment and from Social Security and he had not savings or assets.  He also reported that he had no debt. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

As reported above, during the time period covered by the overpayment (January 1, 2000, to April 30, 2003), the Veteran was in receipt of VA disability benefits in the combined amount of 60 percent from April 1, 1999, 70 percent from May 23, 2000, 100 percent from March 23, 2001, and 70 percent from October 1, 2001, as well as a TDIU and Dependent's Educational Assistance effective from April 20, 2000, and these benefits included additional monies for three dependents including a spouse.  See rating decision dated in February 2003.  The record shows that the Veteran was to timely notify the RO of the number and status of his dependents.  See letters dated in July 1995, November 1995, April 1998, May 1999, October 1999, February 2000, April 2000, May 2000, June 2001, March 2003, and May 2003.

Despite the Veteran being placed on notice of his obligation to notify VA of the number and status of his dependents, he failed to disclose his December 1999 divorce from his first wife until May 2003.  

Moreover, during the period from January 1, 2000, to April 30, 2003, the Committee calculated that the Veteran was paid an additional $4,066.00 in service-connected disability benefits because of his alleged marriage to his first wife (Daphne) during which time they were divorced.

As to the Veteran claim that VA should have used the September 2002 date the Country he resides in (Panama) recognized his divorce from his first wife (Daphne) and not the December 1999 date issued by the State of Florida, the Board finds that this argument is without merit and must be denied as a matter of law.  The Board has reached this conclusion because VA is required to use the date of the divorce as reported by the State granting the divorce when calculating an overpayment.  See 38 U.S.C.A. § 103(c) (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

Similarly, as to the Veteran's claim that the amount of his overpayment should be offset by the $3,100.00 in attorney and other fees he had to pay to have his divorce recorded in Panama, the Board is unaware of any law or regulation that allows such an off-set.  Therefore, the Board also finds the claim meritless.  See Sabonis.

Therefore, while the Veteran disputes the date VA used as the date of his divorced from his first wife (Daphne) when it calculated the time period over which he was paid additional monies and claims the amount should be off-set by what he paid to record his divorce in Panama, these claims are without merit and there is no apparent dispute as to the amount of additional compensation he was paid during this time period if the date of his divorce was in December 1999 as stated by the RO and not September 2002 as asserted by the Veteran.  Here, as the RO found that the debt was valid because it determined that he was not married after December 1999, see RO's September 2003 letter, the Board agrees with the RO's determination that the debt was valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the recipient would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  In this case, the Committee, in its September 2003 decision, clarified that it found that neither fraud, misrepresentation nor bad faith had been shown; consequently, the remaining issue is whether it would be against equity and good conscience to require repayment of the debt.  

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights; the decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, particular facts and circumstances in a case must be weighed carefully.  Different factors will enter into such decision, such as the relative fault of the debtor, whether there would be undue financial hardship to recover the overpayment, whether there was any unjust enrichment, whether recovery of the overpayment would defeat the purpose of benefits otherwise authorized, and whether the debtor relinquished a valuable right or changed his or her position by reason of having relied upon an erroneous benefit.  38 C.F.R. § 1.965.  All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

In evaluating the degrees of fault, the Board finds that there is no evidence of VA fault in the creation of the debt, and indeed, the Veteran does not contend otherwise.  As such, there is no balancing of fault required because there is nothing in the record to indicate any fault on the part of VA in creation of the debt.  

The Veteran, on the other hand, via the many letters VA sent him new of his obligation to notify VA of any change in his dependent status and failed to do so.  See letters dated in July 1995, November 1995, April 1998, May 1999, October 1999, February 2000, April 2000, May 2000, June 2001, March 2003, and May 2003.  

The Board finds that because of the clear notice instructions in the above letters, the evidence shows the Veteran knew or should have known that he had to timely report to VA the changes in the status of his dependents and he failed to do so.  As such, the Board finds that the Veteran, and not VA, was solely at fault in the creation of the debt.  

With respect to whether recovery of the overpayment would result in undue financial hardship, the Board observes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  

In this regard, while the Veteran failed to provide VA with a Financial Status Report despite being asked to do so in June 2003, in January 2004 he provided the RO with a VA Form 21-674 in which he reported that he did not have any income or assets.  

However, he also reported at this time that he had not debts.  Moreover, the record shows that in April 2003 the RO issued him a retro-payment of $46,661.00.  Moreover, the record shows that at all times since October 1, 2001, the Veteran has received VA compensation based on at least a combined 60 percent schedular rating as well a TDIU.  The record also shows that he lives in Panama where the cost of living is relatively low as compared to the place he got married-Florida.  

In light of the above, the Board finds that the evidence affirmatively shows that recovery of the overpayment would not result in an undue financial hardship on the Veteran and deprive him of the basic necessities of life.  The Board's conclusion as to this question is further supported by the fact that the Veteran has refused to provide VA with a Financial Status Report despite being asked to do so by VA and therefore the record does not include any specific financial evidence to rebut the Board's finding.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).  Conversely, the Board concludes that the Government's failure to insist on a repayment of this debt would result in the Veteran's unjust enrichment.

Further, because the record shows that Veteran continues to receive a dependency allowance, which since 2004 consisted of at least three dependent (a new wife and two children) (see letter dated in February 2004), there is no indication that recovery of the overpayment would defeat the purpose of benefits otherwise authorized.  Likewise, there is no evidence that the Veteran relinquished a valuable right or changed his position by reason of having relied upon an erroneous benefit.  

In conclusion, after carefully considering the evidence of record the Board finds that most probative evidence of record is against the Veteran's claim that recovery of the overpayment would be against the principles of equity and good conscience.  Therefore, the claim is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of VA compensation benefits, in the calculated amount of $4,066.00, is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


